Roby, J.
Concurring. — The decision in Haggerty v. Wagner, 148 Ind. 625, 39 L. R. A. 384, enables a spendthrift who inherits an interest in real estate to dissipate it. and exclude his wife -and children from any share therein. In one case which came under the observation of the writer, a husband in strict -accordance with the terms of the decision conveyed part of his land without the knowledge and against the wish of the wife who had helped pay for it. Section 2652 Bums 1901 has not been repealed by the legislature and makes a provision for the wife such as enlightened society universally approves.
This court has no power to overrule the case and is bound by it, but I do not wish to be understood as assenting to the reason of a holding which if not revoked furnishes material for legislative action.